DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “OPTICAL ENGINE MODULE AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 21, and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Den Bossche (US 20020033992 A1).
Regarding claims 1 and 21, Den Bossche teaches a projector (Fig. 1-6), comprising: an illumination system (1), configured to provide an illumination beam; an optical engine module, comprising: a casing (14), comprising an assembly port (at 4/5/6); a light valve (4/5/6), disposed at the assembly port (at 4/5/6) and defining an accommodating space with the casing (14); a prism assembly (3), disposed in the accommodating space, the light valve (4/5/6) being configured to convert an illumination beam from the prism assembly (3) into an image beam, wherein the prism assembly (3) comprises a first region and a second region, the first region comprises a light incident surface of the prism assembly (3), and a temperature of the second region is higher than a temperature of the first region; and a fan assembly (21), disposed in the accommodating space, wherein airflow provided by the fan assembly (21) circulates in the 
Regarding claims 2 and 22, Den Bossche further teaches the first region and the second region of the prism assembly (3) are divided by a normal plane perpendicular to the light valve (4/5/6).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-9, 12-17, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Den Bossche in view of Fujimori (US 6007205 A).
Regarding claims 3 and 23, Den Bossche does not explicitly teach the fan assembly comprises a fan and a flow guide, and the flow guide divides the accommodating space into a first subspace and a second subspace.
Fujimori teaches the fan assembly comprises a fan (15B) and a flow guide (walls of ducts 1521-1523, 1531-1533, 1505-1507 and/or 1510), and the flow guide divides the accommodating space into a first subspace and a second subspace (Fig. 9-14).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Den Bossche with Fujimori; because it provides a flow path to prevent turbulence.
Regarding claims 4 and 24, the combination of Den Bossche and Fujimori consequently results in an extending direction of the flow guide is parallel to an airflow direction of an air inlet of the fan (Fig. 9-14 of Fujimori).
Regarding claims 12, the combination of Den Bossche and Fujimori consequently results in an arrangement direction of the first subspace and the second subspace is parallel to a flow direction of external airflow (Fig. 9-14 of Fujimori).
Regarding claims 5 and 25, the combination of Den Bossche and Fujimori consequently results in an arrangement direction of the first subspace and the second subspace is perpendicular to a flow direction of external airflow (Fig. 9-14 of Fujimori).
Regarding claims 6, 13 and 26, the combination of Den Bossche and Fujimori consequently results in the first subspace accommodates at least 50% or more of volumes of the 
Regarding claims 7 and 14, the combination of Den Bossche and Fujimori consequently results in the fan (15B of Fujimori) draws air from the first subspace, and the fan blows air to the second subspace (Fig. 9-14 of Fujimori).
	Regarding claim 8, the combination of Den Bossche and Fujimori consequently results in the first subspace accommodates at least 50% or more of a volume of the prism assembly (910 Fujimori), the second subspace accommodates at least 50% or more of a volume of the fan, and the air inlet of the fan is adjacent to the first region of the prism assembly (910 of Fujimori).
Regarding claim 9, the combination of Den Bossche and Fujimori consequently results in the fan (15B of Fujimori blows air to the first subspace, and the fan draws air from the second subspace (Fig. 10-14 of Fujimori).
Regarding claims 15 and 27, the combination of Den Bossche and Fujimori consequently results in the fan assembly (15B of Fujimori) further comprises a fixing member, and the fixing member is connected to the flow guide and configured to fix the fan (Fig. 9-14 of Fujimori).
Regarding claim 16, the combination of Den Bossche and Fujimori consequently results in the fixing member is integrally formed with the flow guide (Fig. 9-14 of Fujimori).
Regarding claims 17 and 28, the combination of Den Bossche and Fujimori consequently results in an axial flow fan (15B), a blowing fan or a centrifugal fan (Fig. 9-14 of Fujimori).

Claims 18-20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Den Bossche.

Den Bossche does not explicitly teach the light absorbing surface is disposed opposite to the light incident surface.
Having the light absorbing surface disposed opposite to the light incident surface requires only rearranging of parts.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 19, Den Bossche further teaches the light absorbing surface is partially coated with an opaque black coating ([0050]).
Regarding claims 20 and 30, Den Bossche does not explicitly teach a volume of the first region of the prism assembly (3) is the same as a volume of the second region.
Having the volume of the first region of the prism assembly being the same as a volume of the second region requires only rearranging of parts, e.g. placement of the fan.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the closest prior art references, Den Bossche and Fujimori, do not teach, by themselves or in combination with one another, “the fan comprises a first fan and a second fan, the flow guide comprises a first flow guide and a second flow guide, an extending direction of the first flow guide is opposite and parallel to an extending direction of the second flow guide, the first subspace accommodates at least 50% or more of volumes of the first fan and the prism assembly, a first air inlet of the first fan is adjacent to the second region of the prism assembly, the second subspace accommodates the second fan, and a second air inlet of the second fan is adjacent to the first region of the prism assembly.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 10 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claim 11 depends on claim 10; hence it is also allowable. 


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 20190094669 A1, US 20180348612 A1, US 20180011392 A1, US 20130314600 A1, US 20110234984 A1, US 8540374 B2, US 20110211166 A1, US 20110032486 A1, US 20100118279 A1, US 20110037954 A1, US 20050122482 A1, US 6179424 B1, and US 5772300 A disclose a mechanism for circulating air in the image forming optics housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882